Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
The after final amendment of June 14, 2022 was filed with a request for consideration under the AFCP 2.0 program.  However, as noted on the attached PTOL-2323, the amendment cannot be reviewed and a search conducted within the guidelines of the pilot program, as new features and requirements added would take to long to review and consider.  Note for example, requirements as to the number of the plurality of passageways of the duct being equal to the number of cannons in the same row (note claims 1, 7 and 11), the flow exiting the cannons into a corresponding one of the at least one bore in a direction parallel to an axial direction of the corresponding one of the at least one bore (note claims 1, 7, 11), the cannons fixed to and extending from a surface of a support plate to form an integral, one-piece cannon component, where the plurality of cannons are movable relative to the duct (note new claims 21, 22).

Continuation of BOX 3 of PTOL-303: The proposed amendments raise new issues that would require further consideration and/or search by the Examiner. Note for example, requirements as to the number of the plurality of passageways of the duct being equal to the number of cannons in the same row (note claims 1, 7 and 11), the flow exiting the cannons into a corresponding one of the at least one bore in a direction parallel to an axial direction of the corresponding one of the at least one bore (note claims 1, 7, 11), the cannons fixed to and extending from a surface of a support plate to form an integral, one-piece cannon component, where the plurality of cannons are movable relative to the duct (note new claims 21, 22), which would provide new requirements as to the claims.

Continuation of BOX 12 of PTOL-303: The request for reconsideration has been considered but does NOT place the application in condition for allowance because:
Due to the proposed amendment of June 14, 2022 not being entered as discussed for BOX 3 above, the arguments by applicant have been considered as they apply to the amendment of February 17, 2022.  As to the 35 USC 103 rejections, applicant’s arguments are directed to the claims as proposed to be amended, and therefore, the rejections are maintained for the reasons given in the Office Action of March 31, 2022.  As to claim 3 as provided Feb. 17, 2022, as to directing the flow through a plurality of passages separated by cross members in the duct, as shown in figure 2 of Kajii, bed/duct area 23 can be considered as having a duct with passageways 27 leading gas flow to an exit area and solid areas 23 can be considered cross members, and thus would show that ducts can conventionally be provided so as have fluid passageways separated by cross members.  And the combination of references provides the suggestion to feed gas flow from a duct/piping to the gas guns/cannons, and Kajii would show how a duct can be provided to feed gas flow to an exit area as discussed in the Office Action of March 31, 2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/            Primary Examiner, Art Unit 1718